NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREA CLAIRE WOOD; TAYLOR                      No. 21-16183
PACKWOOD,
                                                D.C. No. 3:21-cv-00611-MMC
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

COUNTY OF CONTRA COSTA; MARY P.
CAREY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Andrea Claire Wood and Taylor Packwood appeal pro se from the district

court’s judgment dismissing their action alleging federal and state law claims

stemming from the placement of Wood’s children into foster care. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627

F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed plaintiffs’ claims against defendant

Carey because an attorney is not a state actor under § 1983. See West v. Atkins,

487 U.S. 42, 48 (1988) (“To state a claim under § 1983, a plaintiff must . . . show

that the alleged deprivation was committed by a person acting under color of state

law.”); Polk County v. Dodson, 454 U.S. 312, 317-19 (1981) (a private attorney or

a public defender does not act under color of state law within the meaning of

§ 1983).

      The district court did not abuse its discretion by dismissing plaintiffs’ claims

against the remaining defendants due to defects in service of process. See Fed. R.

Civ. P. 4(c) and (e) (service of process requirements); In re Sheehan, 253 F.3d 507,

511 (9th Cir. 2001) (standard of review); Boudette v. Barnette, 923 F.2d 754, 755

(9th Cir. 1991) (an action must be dismissed if proper service is not accomplished

within 120 days after the complaint is filed pursuant to Fed. R. Civ. P. 4(m));

Carter v. Comm’r, 784 F.2d 1006, 1008 (9th Cir. 1986) (pro se litigants must

comply with court rules).

      The district court did not abuse its discretion in declaring Wood to be a

vexatious litigant and issuing a pre-filing order against her. See Ringgold-Lockhart


                                          2                                    21-16183
v. County of Los Angeles, 761 F.3d 1057, 1062 (9th Cir. 2014) (requirements for

issuing a vexatious litigant order); Molski v. Evergreen Dynasty Corp., 500 F.3d

1047, 1056 (9th Cir. 2007) (standard of review).

      All pending motions and requests are denied.

      AFFIRMED.




                                        3                                   21-16183